DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Applicants' arguments, filed 11/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Previous
1) Claims 1, 3-15, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al., (US 2015/0283070, cited in IDS) and Staniforth (WO1997/03649), and further in view of Brinkley et al., (US 2011/0268809).  
Stenzler et al. teaches, “A dry powder nicotine formulation suitable for inhalation”, including “nicotine particles . . . in the range of about 1-10 micron in size” and “a flavor component having particles in the 10-1000 micron size range” (Abstract).
The flavor particles are taught to be within the range of “at least about 20 micron” (p. 3, para. [0021]).
Accordingly, it would have been obvious to have a first plurality of particles having a particle size of 5 micrometers or less and a second plurality of particles having a particle size of 20 micrometers to 150 micrometers, as per claim 21.
Stenzler et al. also teaches, “any form of nicotine may be used for admixture” including bases and salts of nicotine and “a pharmaceutically active analog or derivative of nicotine or substance that mimics the effect of nicotine” (p. 4, para. [0032]). Nicotine salts include “lactic” and “glutamic”, which would provide, nicotine lactate and nicotine glutamate (id. para. [0033]), as per claim 1.
Since any form of nicotine may be used it would have been obvious to use salts such as nicotine aspartate, nicotine bitartrate, as per claims 3, 6-8.
Since the prior art teaches a combination of nicotine powder and flavor particles, it would have been obvious to have the particles in a single capsule, as per claim 15.

The prior art teaches nicotine particles, including nicotine lactate, having a particle size of 10 micrometers or less, and a flavor particles having a size of about 20 micrometers or greater, but does not teach an amino acid.

Staniforth teaches “a dry powder inhaler comprises active material and additive material” (Abstract).  The additive material is an “anti-adherent material”, e.g. “leucine” (amino acid; p. 5, lines 35-37; see also p. 9, lines 23-33) that “decreases the cohesion between the particles of the powder containing the active material” (p. 4, lines 23-25). “The reduced tendency of the particles to bond strongly either to each other or to the device itself, reduces powder cohesion and adhesion and promotes better flow characteristics which leads to improvements in the dose reproducibility” (p. 5, lines 1-5).
Staniforth further teaches, “the additive material may form at least a partial coating on the surfaces of the particles of the active material” (p. 12, lines 21-23; see also p. 13, lines 1-7), as per claims 6-9, 13-14.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add amino acid to the compositions of Stenzler et al. for the 
	Since the compositions of Stenzler et al. are intended for inhalation, it would have been obvious to add the compositions to an inhaler having a mouthpiece, a body, and an airflow channel, as per claims 16 (see for example, Fig. 1 of Staniforth).

The combination Stenzler et al. and Staniforth does not teach aspartate or bitartrate salts of nicotine, per se.
For the sake of completion, the examiner cites Brinkley et al. teaching therapeutic formulations comprising nicotine (Abstract).
Brinkley et al. teaches, “Exemplary pharmaceutically acceptable nicotine salts” including bitartrate and aspartate (p. 3, para. [0023]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Accordingly, it would have been obvious to use aspartate or bitartrate salts of nicotine as nicotine salts in the compositions of Stenzler et al. based on their recognized suitability as nicotine salts, as taught by Brinkley et al.
Concerning claim 21, Brinkley et al. additionally lists “excipients that are particularly useful for the manufacture of nicotine-containing products” including “lubricants and processing aids (e.g. calcium stearate and magnesium stearate)” (p. 4, para. [0032]).  


New by Amendment
2) Claims 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al., (US 2015/0283070, cited in IDS), Staniforth (WO1997/03649), Brinkley et al., (US 2011/0268809) as applied to claims 1, 3-15, 21 above, and further in view of Zinovik et al., (WO 2015/166344, cited in IDS).

The combination of Stenzler et al., Staniforth, and Brinkley et al., which is taught above, differs from claims 15-16, 19-20 insofar as it does not teach a capsule or a flow rate.
Zinovik et al. teaches “nicotine powder inhalers where the nicotine powder is delivered at air flow rates that mimic a smoking regime” (Abstract).
The inhaler is taught to be equipped with “a capsule that can be pierced by the inhaler” (p. 2, lines 8-9), where in the “capsule can contain a predetermined amount or dose of nicotine powder” (p. 3, lines 13-14).  
Zinovik et al. also teaches, “Surprisingly, the dose of nicotine powder can be inhaled into lungs of a user at an inhalation rate of less than about 5 L/min or less than 2 L/min which mimics the inhalation flow rate utilized for a conventional smoking regime” (p. 2, lines 28-30).

It would have also been obvious to adjust the flow rate of the inhalation device within the claimed range of 1 liter per minute to 2 liters per minute for the advantage of mimicking the inhalation flow rate utilized for a conventional smoking regime, as taught by Zinovik et al.
Response to Arguments
	Applicant’s arguments were addressed in the Advisory filed 12/13/2021.


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


1) Claims 1, 3-16, 19-21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,336.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both clam a powder system comprising nicotine, including nicotine aspartate, and flavor particles; a nicotine powder inhaler and a method of using the inhaler; including wherein the nicotine is associated with an amino acid, e.g. leucine.  The patent also claims use of capsules, magnesium stearate, and a rate of less than about 5 linters per minute.

2) Claims 1, 3-15, 21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,945,460. Although the claims at issue are not identical, they are not patentably distinct from each other because they both clam a powder system comprising nicotine particles having a particle size of about 5 microns or less and flavor particles having a size of 20 microns or greater (see Claims 9 and 12 of ref.); a nicotine powder inhaler (see Claim 1 of ref.); including wherein the nicotine is associated with an amino acid, e.g. leucine (see Claim 11 of ref.). Use of the inhaler would have been expected.

3) Claims 1, 3-16, 19-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,912,334. Although the claims at issue are not identical, they are not patentably distinct from each 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612